Citation Nr: 1440686	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  05-41 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability, to include right S1 radiculopathy.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for bilateral posterior tibial neuropathy.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for a kidney disability.

6.  Entitlement to service connection for circulatory problems.

7.  Entitlement to service connection for hair loss.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to service connection for an eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia.

10.  Entitlement to service connection for a skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for a psychiatric disability, to include major depressive disorder, panic disorder, and posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for erectile dysfunction.

14.  Entitlement to an initial rating in excess of 30 percent for mitral valve prolapse.

15.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome (IBS) with gastroesophageal reflux disease (GERD).

16.  Entitlement to a separately compensable rating for fecal incontinence.

17.  Entitlement to an initial rating in excess of 20 percent for recurrent abdominal ventral incisional hernia.

18.  Entitlement to a separately compensable rating for incisional hernia surgery scars.

19.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980, and from February 2003 to December 2003. 

This appeal is before the Board of Veterans' Appeals (Board) from September 2004, May 2005, June 2006, Mach 2007, March 2009, February 2010, and August 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2010 rating decision, the RO combined a 10 percent rating for GERD with a 10 percent rating for IBS in accordance with the provisions of 38 C.F.R. § 4.114, effective date of service connection for each.  As this combining of disabilities represents a correct application of the rating code under 38 C.F.R. § 4.114, and as a 30 percent single rating is higher than two separate 10 ratings, the August 2010 decision is favorable and nonprejudicial to the Veteran, and the Board will not disturb the change in rating.  

Also, the issues of service connection for scar, incisional hernia surgery, and service connection for fecal incontinence were certified to the Board.  However, the record reflects that the Veteran's incisional hernia surgery scars are residuals of his service-connected recurrent abdominal ventral incisional hernia, and that fecal incontinence has been raised in the context of the Veteran's service-connected IBS.  The Board has therefore recharacterized the issues as entitlement to separately compensable ratings for incisional hernia surgery scars and for fecal incontinence, as reflected on the title page, to more accurately characterize the benefits sought.

Additional VA medical records were associated with the claims file following the RO's most recent adjudications of the Veteran's claims, but are not pertinent to the claims herein decided.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2013).  

The issues of entitlement to service connection for a psychiatric disability and erectile dysfunction, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A back disability, neck disability, bilateral posterior tibial neuropathy, sleep apnea, kidney disability, circulatory problems, hair loss disability, hepatitis C, an eye disability, and a skin disability neither began during, nor are otherwise related to, service.

2.  Hypertension was incurred in service.

3.  The Veteran's workload resulting in dyspnea, fatigue, angina, dizziness, or syncope, has consistently been greater than 5 METs, left ventricular ejection fraction has consistently been greater than 50 percent, and the Veteran has not had any congestive heart failure.

4.  The Veteran's overall IBS and GERD disability picture approximates severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

5.  Beginning October 1, 2009, the Veteran's has had occasional fecal incontinence related to IBS.

6.  The Veteran's hernia disability overall has most closely approximated a small postoperative ventral hernia.

7.  The Veteran's incisional hernia surgery scars are wounds of his abdominal ventral hernia surgery, are not painful, unstable or in a total area greater than 39 square inches, and have had no other pertinent physical findings or complications.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, to include right S1 radiculopathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral posterior tibial neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The criteria for service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for circulatory problems have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for hair loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

8.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

9.  The criteria for service connection for an eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.9 (2013).

10.  The criteria for service connection for a skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

11.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

12.  The criteria for a rating in excess of 30 percent for mitral valve prolapse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2013).

13.  The criteria for a rating in excess of 30 percent for IBS with GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7319, 7346 (2013).

14.  The criteria for a separate rating of 10 percent, but no greater, beginning October 1, 2009, for fecal incontinence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2013).

15.  The criteria for a rating in excess of 20 percent for recurrent abdominal ventral incisional hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, Diagnostic Code 7339 (2013).

16.  The criteria for a separate compensable rating for incisional hernia surgery scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, 4.118, Diagnostic Codes 7339, 7801-7805 (2008, 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in January 2006, March 2006, October 2006, June 2007, November 2007, December 2008, December 2009, and March 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed hepatitis C in April 2006, as well as numerous VA examinations for his increased rating claims.  These examinations and their associated reports were adequate.  Together, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  Also, the Veteran has made no contention regarding the inadequacy of such examinations.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA examinations were not obtained for the Veteran's remaining service connection claims.  As discussed below, there is no medical or other competent evidence suggesting a nexus between any such disability and service, or any other evidence that would warrant obtaining any medical nexus opinion for these issues.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as arthritis and cardiovascular-renal disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge may support a claim for such diseases, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, service treatment records reflect that the Veteran underwent a ventral hernia repair in October 2003.  In a November 25, 2003, statement regarding the injury leading to his hernia surgery, he reported that, while his ship was on its way to Kuwait, he had to move a 50-caliber machine gun.  He stated that during one of the moves he misstepped when trying not fall with the gun.  He reported that, subsequently, he was in some pain until he returned to the states, where he went to a doctor.  

In January 2004, the Veteran filed service connection claims for inguinal hernias and angina pectoris.  In May 2004 and January 2005, he filed statements requesting that his disability ratings for his heart and hernia disabilities be increased; in January 2005, he also filed a service-connection claim for a psychiatric disability.  He filed service connection claims for his back, neck, hepatitis C, stomach scars, and erectile dysfunction in September 2005.  

A.  Back disability, to include right S1 radiculopathy, neck disability

As reflected in his September 2005 claim, the Veteran contends that he has back and neck disabilities caused by the October 2003 accident resulting in his hernia operation. 

However, the Veteran's service connection claims must be denied.

While service treatment records reflect treatment for the Veteran's hernia, they reflect no complaints or findings related to the Veteran's back or neck, including in the Veteran's account of the accident given on November 25, 2003.

Post-service VA treatment records reflect that in January and February 2004, the Veteran was noted to have had a normal musculoskeletal evaluation, with range of motion intact, and muscle tone adequate.  A January 26, 2005, note reflects that the Veteran complained of low back pain beginning three days prior, and denied any trauma.  At that time, he was noted to have had tenderness at the sacral left side and decreased range of motion due to pain in that area.  He was assessed with low back pain.  In March 2005, the Veteran was noted to have had decreased range of neck motion to the left side, and he was assessed as having cervicalgia.  In May 2006, the Veteran complained of pain on the left thigh after work hours for the past three weeks, and a history of chronic back pain was noted; the assessment was rule out left lumbar radiculopathy.  In July 2006, he continued to complain of low back pain radiating to the left leg and was assessed with low back pain with left side sciatica.  A September 2009 evaluation, including X-ray studies, revealed paravertebral muscle spasm, degenerative changes, spondylolisthesis at L5-S1 level with associated spondylosis, and retrolisthesis at L4-S1 level.  In October 2009, the Veteran reported back pain running to the right leg with numbness in the right leg; the assessment was chronic back pain with right radiculopathy.  

An October 2009 private examination report reflects that the Veteran reported that he hurt his back in 2003 while holding a machine gun to prevent it for moving overboard on a Navy ship.  He reported that he was treated conservatively, and after several weeks he underwent surgery to repair an inguinal hernia.  He reported current lumbar pain with radiation to the right leg.  Lumbosacral spine X-rays revealed diffuse osteoarthritis with hypertrophic lipping and spurring, straightening of the normal lordosis, moderate degenerative disc decease at L4-5 and L5-S1 levels with narrowing of the disc spaces, and mild degenerative changes in the facet joints.  The diagnosis was lumbar strain and lumbar radiculopathy, with degenerative bone changes as noted. 

Initially, the Board notes that while the Veteran has been shown to have a current low back disability and neck problems, there is no medical opinion or other competent and probative evidence relating such problems, which began over a year after the Veteran's separation from service, to the Veteran's service, and the Veteran has not identified any.

Moreover, while the Veteran is competent to report back and neck injuries in service at the time he incurred his injury requiring hernia surgery, as well as back and neck problems continuing after service until the present, the Board finds such assertions not to be credible.  Although service treatment records describe the Veteran's hernia injury and subsequent surgery in October 2003, they reflect no complaints or findings related to the back or neck whatsoever, even in the Veteran's account of the accident resulting in hernia surgery given on November 25, 2003.  Furthermore, any assertion of continuity of back or neck symptomatology is not credible.  The Veteran first reported back pain on January 26, 2005, which he reported beginning three days prior; he denied any trauma, and did not mention any in-service incident.  The Veteran first reported neck pain in March 2005.  

Also, while the Veteran filed claims for service-connected compensation for disabilities not involving the back or neck in January 2004, May 2004, and January 2005, he did not file a claim for service connection for a back or neck disability until September 2005, which weighs against the credibility of any assertion of back or neck symptoms beginning during, and continuing after, service.  

While arthritis has been diagnosed in this case, no back or neck pain or problems manifested until more than a year after the Veteran's discharge from service.  Therefore, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) do not apply.

The evidence thus weighs against a finding that either a back disability, to include right S1 radiculopathy, or a neck disability began during, or is otherwise related to, service.  Accordingly, service connection for such disabilities must be denied.  As a preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


B.  Bilateral posterior tibial neuropathy, sleep apnea, kidney disability, circulatory problems, hair loss

As reflected in December 2008 and November 2009 claims, the Veteran asserts that bilateral posterior tibial neuropathy, sleep apnea, a kidney disability, circulatory problems, and hair loss are the result of his service "in Iraq."  In this regard, the record does not reflect that the Veteran served in Iraq, but that he did have service in Southwest Asia, including in Kuwait, during his period of service from February to December 2003.

These service connection claims must be denied.

Initially, the Board notes that, while "neuropathy" and treatment for kidney stones and urinary tract infections (UTIs) have been noted, the record does not reflect a specific diagnosis of bilateral posterior tibial neuropathy, a chronic kidney disorder, or "circulatory problems"; in this regard the Veteran has not described or clarified what "circulatory problems" he might have.  However, even assuming current diagnoses of these disorders, the Board would not find service connection to be warranted for any such disabilities.

Regarding the Veteran's claim for bilateral posterior tibial neuropathy, VA treatment records, including those from January 2004 and June 2005, reflect the Veteran was noted to have had no gross motor or sensory deficit on neurologic examination.  In March 2007, he was again noted to have had no gross motor or sensory deficit on neurologic examination, but his assessment at the time included "neuropathy."  In April 2009, gross motor or sensory deficit was noted in the form of gait instability.

Regarding his claimed sleep apnea, in October 2008, the Veteran reported that his wife indicated that he had been snoring and sometimes stopped breathing while sleeping.  Sleep studies were performed in October 2008, and the Veteran was assessed with sleep apnea.  In December 2008, it was noted that the Veteran had been diagnosed with obstructive sleep apnea and started on BiPAP therapy with oxygen.  

Regarding his claimed kidney disability, VA treatment records reflect that in August 2006 the Veteran complained of voiding with burning sensation, and pain in the bladder and low back for three days.  Urine lab tests were performed, and an assessment of UTI was given.  An October 2007 abdominal ultrasound revealed kidneys normal in size, position, and echogenicity, with no hydronephrosis, masses, stones, or perirenal fluid collections.  In April 2008, a UTI was again diagnosed.  In November 2008, he was treated for UTI, gross hematuria, and renal lithiasis (kidney stones).  He was assessed with UTI again in April 2009.

Regarding his claimed "circulatory problems," December 2008 VA cardiac consult note reflects indications of ischemic heart disease, positive functional study, and chest pain, with planned procedures including left heart catheterization and coronary angiography.  In January 2009, it was noted that cardiac catheterization in December 2008 had been normal; the assessment was rule out coronary artery disease.

None of the above claimed disabilities, or the symptoms thereof, manifested in service or until more than a year after service, and there is no competent and probative evidence, such as a medical opinion, indicating that any such disability is related to service in any way.  Aside from the Veteran's bare assertions that his claimed disabilities were the result of his service "in Iraq," he has not provided any explanation or probative evidence as to how any of these conditions might be related to service.

The presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) do not apply in this case to the Veteran's claims for kidney disability and circulatory problems.  To extent that these have been shown at all to be disabilities, symptoms of neither manifested until more than one year after service.  

Finally, regarding the Veteran's claim for hair loss, he has not explained or provided any medical diagnosis or other supporting evidence that he has any clinically ascertainable disability manifested by hair loss, either at the time of his November 2009 claim for benefits or at any time since.  Therefore, there can be no valid service connection claim for such disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Accordingly, service connection for bilateral posterior tibial neuropathy, sleep apnea, kidney disability, circulatory problems, and hair loss must be denied.  As a preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

C.  Hepatitis C

As reflected in his September 2005 claim, the Veteran contends that hepatitis C is the result of his active service from February 2003 to December 2003.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

Service treatment records reflect no diagnosis of hepatitis C.  VA treatment records reflect that, following testing in February 2004, the Veteran was diagnosed with hepatitis C.  A July 2004 assessment was hepatitis C with a history of transfusions. 

On April 2006 VA examination, in discussing the risk factors for hepatitis C, the Veteran reported that his mother had told him that, when he was approximately one year old, he had received a blood transfusion, but that he had had no blood transfusions since.  He denied any history of occupational exposure to blood, blood exposure to skin or mucous membranes including accidental needle puncture, sexual transmission with multiple sexual partners, hemodialysis, intravenous drug use, intranasal cocaine use, tattoos, or repeated body piercing.  The diagnosis was hepatitis C with history of blood transfusion when the Veteran was a child.

In this case, the evidence weighs against a finding of service connection.  There is no probative evidence linking hepatitis C to service in any way, nor any specific in-service disease, injury, or event to which hepatitis C has been linked by the evidence of record, or by the Veteran's own contentions; the Veteran has not identified any in-service risk factor, injury, disease, or event to which his hepatitis C might be linked.  The only suggestion of any link between the Veteran's current hepatitis C and service is his own bare, unsupported, and unexplained assertion that hepatitis C resulted from his February 2003 to December 2003 service.

Accordingly, service connection for hepatitis C must be denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

D.  An eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia

As reflected in his November 2009 claim, the Veteran contends that an eye disability is due to his service in Southwest Asia.  During treatment in May 2009, the Veteran asserted that some of his eye disabilities were related to anthrax vaccinations he received during service.  

Service treatment records reflect no treatment or findings related to any eye condition.  VA treatment records reflect that, in January 2004, the Veteran was noted to have had a normal evaluation of the eyes with no corneal lesions, clear conjunctivae, white sclerae, and no bleeding, exudate, hordeolum, ectropion, or entropion.  In March 2005, evaluation of the Veteran's eyes was again normal, but he complained of secretion of the eyes, and he was given an assessment of conjunctivitis.  In May 2006, the Veteran complained of spontaneous drainage of hordeolum in the right inferior eyelid, although evaluation of the eyes was normal.  In August 2006, the Veteran complained of left eye pain for three days, secretion and redness in the eyes, and needing eye glass, and the diagnosis left eye pterygium.  In May 2009, the Veteran complained of mass of the lower left eyelid for six weeks, and stated that he thought that it was due to anthrax vaccinations.  He reported a history of several styes over the past year.  It was noted that he was referred due to lower eyelid chalazia of both eyes, unresponsive to treatment, with no other eye issues.  The assessment was chalazia, left lower lid greater than right lower lid, anterior and posterior blepharitis, and presbyopia by history.  

The Veteran's service connection claim for an eye disability must be denied.  Service treatment records reflect no eye problems, and post service treatment in January 2004 reflected no complaints of eye problems and normal eye examination.  While the Veteran began complaining of various eye problems in March 2005, there is no medical opinion or other competent and probative evidence suggesting any link between any of the Veteran's eye disorders and service.  The only evidence offered by the Veteran is the bare assertion that his eye problems were due to in-service anthrax vaccinations.  However, the Veteran is not competent to provide such a medical nexus opinion, and he has not identified any probative evidence that might support his contention.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Regarding any refractive error or presbyopia, such conditions are refractive errors of the eyes and congenital or developmental defects, and therefore are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9.  Moreover, while service connection can be warranted where such a defect is subject to a superimposed disease or injury during military service that results in increased disability, in this case, again, there is no evidence of any such superimposed disease or injury during military service resulting in increased disability aside from the Veteran's unsupported assertions, which have no probative weight for the reasons discussed above.  See VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985). 

Accordingly, service connection for an eye disability must be denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

E.  A skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris

As reflected in his September 2006 claim, the Veteran contends that his skin disability is the result of in-service anthrax vaccinations.  Service treatment records reflect that the Veteran underwent several anthrax vaccinations during his service in 2003.  They also reflect that the Veteran complained of scalp rash during treatment in August 2003, was noted to have had papular lesions of the scalp, was diagnosed as having dermatitis, and was prescribed topical treatment.  They also reflect treatment for tinea cruris in November 2003.

VA treatment records reflect that in January 2004, examination of the skin showed no lesions, dryness, or other findings.  In June 2005, the Veteran complained of scalp rash with blood and itching sometimes, and redness and rash of the neck.  Examination showed pustules on the neck, redness, and lesion elevated in the scalp.  The diagnoses were seborrhea and folliculitis barbae.  In October 2007, the Veteran complained of a rash between his thighs, and red rash between the thighs was observed on examination.  The diagnosis was tinea pedis.  In February 2008, the Veteran was treated for shingles.  In April 2008, the Veteran again complained of a rash between his thighs, and vesicles in the right axilla, red base, was noted.  The diagnosis was tinea cruris.  

The Veteran's service connection claim for a skin disability must be denied.  While the Veteran was treated for diagnoses of dermatitis and tinea cruris in service, these conditions were acute and transitory and were treated and resolved, with no follow-up treatment or continuing symptomatology.  There is no competent or probative medical evidence suggesting any relationship between any of the Veteran's post-service skin conditions, first noted in June 2005 or later, and the Veteran's acute in-service skin conditions for which he received treatment.  Also, while the Veteran has asserted that his current skin problems are the result of in-service anthrax vaccinations, he has not asserted any continuing skin symptomatology from the time of his in-service treatment or from the time of service, generally.  Moreover, even if the Veteran were to assert such continuing symptomology, the Board would not find such assertions credible in light of the normal findings and lack of complaints on VA treatment prior to June 2005, including the normal examination of the skin in January 2004.

Regarding the Veteran's assertion that a skin disability was the result of in-service anthrax vaccinations, again, there is no competent and probative evidence suggesting any relationship between any of the Veteran's post-service skin problems and in-service vaccination; the only evidence provided by the Veteran is his own bare assertion of a nexus.  Whether a subsequent skin condition is the result of an anthrax vaccination years earlier is a medical determination that the Veteran is not competent to make.  See Jandreau, 492 F.3d 1372.

Accordingly, service connection for a skin disability must be denied.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

F.  Hypertension

The Veteran's service connection claim for hypertension must be granted.

Service treatment records reflect no diagnosis of hypertension, and the highest the Veteran's blood pressure was measured as being during service, on November 24, 2003, was 124/90.  However, VA treatment records reflect that the Veteran's blood pressure was 120/90 in March 2004, and on March 2004 VA heart examination, it was measured as 140/80, and he was given a diagnosis of arterial hypertension.  Furthermore, in September 2004, the Veteran was noted to have been prescribed 25 milligrams of atenolol per day for heart or for high blood pressure, blood pressure was measured at 121/80, and he was assessed as having high blood pressure, well-controlled.  Subsequent VA treatment records contain occasional notations of high blood pressure and hypertension.

The Board notes that, generally, for VA compensation purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, and that the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7009, Note 1.

However, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a), and therefore is presumed to be service connected if manifested to a degree of 10 percent within one year following discharge from service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Given the diagnosis on March 2004 VA examination, based on a lower diastolic reading than the Veteran had in service in November 2003, and the fact that he was prescribed medication from a VA provider to control his blood pressure within a year of his discharge from service, and resolving reasonable doubt in the Veteran's favor, the Board finds that hypertension was incurred in service.  Accordingly, service connection for hypertension must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

III.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

A.  Mitral valve prolapse

The Veteran's mitral valve prolapse is rated as valvular heart disease under Diagnostic Code (DC) 7000.  Under DC 7000, during active infection with valvular heart damage and for three months following cessation of therapy for the active infection, a 100 percent rating is warranted.  Thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in:

* Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.

* More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.

* Workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or X-ray warrants a 30 percent rating.

* Workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required warrants a 10 percent rating.

38 C.F.R. § 4.104, DC 7000.

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

On April 2005 VA examination, the Veteran reported chest pain with palpitation and shortness of breath, especially when lifting heavy objects.  It was noted that a reading of February 2005 and March 2005 echocardiograms showed normal ejection fraction of 60 percent; the March 2005 echocardiogram also showed mild mitral valve prolapse of the posterior leaflet.  Estimated METs on testing at that time were between 5 and 7.   

Subsequent April 2005 testing revealed ejection fraction of approximately 64 percent.  The Veteran was noted to have had a normal study with no scintigraphic evidence of reversible perfusion changes to suggest the presence of myocardial ischemia for the heart rate obtained.  

October 2008 VA EKG revealed normal sinus rhythm 61, and non sinus tachycardia T changes.

On December 2008 VA examination, it was noted that the Veteran had complained of chest pain located at the most upper part of the left hemithorax with radiation to the left arm.  It was noted that December 2008 cardiac catheterization showed normal cardiac valves including the mitral valve.  There was noted to be no history of congestive heart disease.  On left vertical dysfunction testing, ejection fraction was greater than 50 percent, and heart size was normal on X-ray.  The diagnosis was no clinical or angiographic evidence of mitral valve pathology on the examination.  

On October 2013 VA examination, it was noted that an October 2011 echocardiogram reflected that mitral valve was normal, with no evidence of mitral valve prolapse and no mitral regurgitation noted.  The Veteran's daughter reported that he lived in a second floor apartment in her house and went up and down stairs once or twice a day, but stopped after one-half flight because of shortness of breath, and then continued.  His daughter reported that he had daily chest pain and contraction in the left chest going down the left arm after activities using the left arm.  It was noted that the Veteran had not had congestive heart failure.

The examiner noted that the Veteran was service connected for mitral valve prolapse, but that echocardiograms in 2005 and 2011 did not show this and the examiner did not hear a typical murmur of mitral valve prolapse on careful examination of the heart that day.  It was noted the October 2011 echocardiogram showed left ventricular ejection fraction of 65 to 70 percent and normal wall motion.  It was also noted that exercise stress test in September 2011 revealed negative results, with the Veteran performing METs level of 11.  The examiner stated that, based on echocardiograms, he was unable to find any evidence of mitral valve prolapse, and based on the Veteran's exercise test results of 11 METs, he should be able to do sedentary labor and moderate physical labor.  

In this case, an initial rating in excess of 30 percent for mitral valve prolapse must be denied.  The Veteran's workload resulting in dyspnea, fatigue, angina, dizziness, or syncope, has consistently been greater than 5 METs, and was 11 METs in September 2011.  Left ventricular ejection fraction has consistently been greater than 50 percent, and the Veteran has consistently been noted to have no history of any congestive heart failure.  Therefore, the criteria for a rating greater than 30 percent under DC 7000 have not been met.  

The Board recognizes the Veteran's reported subjective manifestations, including chest pain radiating into the left arm and shortness of breath, particularly with exertion such as lifting or walking up and down stairs.  However, the Board finds such manifestations and symptoms to be contemplated by a 30 percent rating under DC 7000, which contemplates a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope. 

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's disability, but finds that no other diagnostic code provides a basis for higher rating.  DC 7000 specifically pertains to valvular heart disease, and the Veteran's disability has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

Accordingly, a rating in excess of 30 percent for mitral valve prolapse is not warranted, and there is no basis for staged rating of the Veteran's disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

B.  IBS with GERD

The Veteran's IBS with GERD is rated under DC 7319 for irritable colon syndrome.  Under DC 7319, severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, warrants a 10 percent rating.  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.114, DC 7319.

Prior to the August 2010 rating decision, the Veteran's GERD had been separately rated under DC 7346 for hiatal hernia.  Under DC 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health, warrant a 60 percent rating.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, warrants a 30 percent rating.  With two or more of the symptoms for the 30 percent evaluation of less severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114, DC 7346.  

Also, impairment of sphincter control of the rectum and anus is rated under DC 7332.  Under that code, complete loss of sphincter control warrants a 100 percent rating.  Extensive leakage and fairly frequent involuntary bowel movements warrants a 60 percent rating.  Occasional involuntary bowel movements necessitating wearing of pad warrants a 30 percent rating.  Constant slight or occasional moderate leakage warrants a 10 percent rating.  38 C.F.R. § 4.114, DC 7332.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

On December 2007 VA examination, it was noted that the Veteran did not have nausea or vomiting, but had epigastric pain daily or more often one to several hours after eating for between one and two hours.  He reported nausea several times a week but no vomiting, and diarrhea four to six times daily.  There were no signs of significant weight loss, malnutrition or anemia, but there was mild tenderness over the epigastric area.  

In July 2008, the Veteran complained of abdominal pain and constipation.  He had discomfort and tenderness, but no masses.  His diagnosis was abdominal pain with constipation, suspected diverticulosis.  

On April 2009 VA examination of the Veteran's GERD, he reported that his condition persisted and that some foods such as sodas, spicy foods, coffee and beer worsened symptoms.  He reported epigastric pain before eating, one to several hours after eating, and at night.  He reported nausea several times a week.  There were no signs of malnutrition or anemia.  Upper gastrointestinal series revealed hiatal hernia, gastroesophageal reflux below carinal level, and oral contrast ascending the colon.  

On October 1, 2009, VA examination, the Veteran reported that every time he ate fast food he had diarrhea.  He reported that had bowel incontinence if he could not get quickly to the bathroom.  He stated that he could not eat fatty foods due to abdominal pain, reflux, and diarrhea.  He also reported weekly nausea, diarrhea four to six times daily, and vomiting less than weekly.  He reported no history of constipation, but having cramps and intestinal pain several times of a week.  There was no significant weight loss, malnutrition, or anemia.  There was left lower quadrant and hypogastric tenderness with palpation, with voluntary guarding.  Other findings included vertical, well-healed surgical wound from below the sternum to suprapubic area.  Small bowel X-rays revealed status post cholecystectomy, and the assessment was normal small bowel series.  

In November 2009, the Veteran filed his compensation claim for fecal incontinence.

January 2010 VA colonoscopy results revealed left and sigmoid colon diverticulosis.  A February 2011 VA esophagogastroduodenoscopy revealed small hiatal hernia, grade B esophagitis, antral and body erythema and friability.  In April 2011, the Veteran was hospitalized for four days for diverticulosis; in August 2011, he was noted to be doing well.  

On July 2011 VA examination, the Veteran reported a history of fecal incontinence, in the form of mild fecal leakage, with occasional involuntary bowel movements, and no pads required.

A June 2013 VA treatment note reflects that the Veteran reported having some loss of stool and occasionally defecating himself.  The assessment was "case of DDD with central protrusion L4-L5, L5-S1, retrolisthesis L4-L5 anterior L5-S1 having restless leg syndrome, neuropathy right leg and fecal incontinence."   

On October 2013 VA examination, the Veteran reported that he ate most foods, complained of chronic heartburn after eating, and abdominal cramps followed by loose bowel movements within 15 minute of each meal.  He reported eating seven or eight times a day, with no melena or hematemesis.  He also reported infrequent episodes of epigastric distress, reflux, and sleep disturbance caused by esophageal reflux four or more times a year.  The examiner remarked that the Veteran had GERD symptoms but no vomiting or weight loss, and that there was limited response to medication.  Regarding employment, the examiner stated that the Veteran's GERD should not prevent him from doing sedentary or physical labor. 

Regarding the Veteran's IBS, the examiner noted that he reported loose bowel movements about 15 minutes after each meal, preceded by cramps, and that he ate five or six times a day.  He reported no melena, constipation, or hematochezia.  The examiner stated that the Veteran had frequent episodes of bowel disturbance with abdominal distress, as opposed to occasional or more or less constant abdominal distress.  There was no weight loss, malnutrition, serious complications, or other general health effects attributable to the intestinal condition.  It was noted that the Veteran had irritable bowel syndrome, cramps and diarrhea after each meal, and no weight loss.  Regarding employment, the examiner stated that his irritable bowel syndrome would not prevent him from doing sedentary or physical labor, as long as he had ready access to a bathroom after eating.  

In this case, an initial rating higher than 30 percent for IBS and GERD is not warranted.  The Veteran receives the maximum rating for IBS under DC 7319 for irritable colon syndrome, and a rating greater than 30 percent under DC 7346 for hiatal hernia is not warranted; the Veteran has consistently been noted not to have vomiting, weight loss, hematemesis, melena, anemia, or other such symptom combinations productive of severe impairment of health.  

Again, the Board notes that, pursuant to 38 C.F.R. § 4.114, ratings under DC 7319 and 7346 may not be combined, and a single rating is assigned under the diagnostic code which reflects the predominant disability picture, with the next higher rating assigned where the severity of the overall disability warrants such rating.  

Here, the Veteran's overall disability picture involving his IBS and GERD most closely approximates the criteria for a 30 percent rating under DC 7319.  In this regard, the Veteran's IBS and GERD, separately, would warrant no more than 10 percent ratings under DCs 7319 and 7346, respectively.  

The Veteran's IBS, alone, more closely approximates frequent episodes of bowel disturbance with abdominal distress than more or less constant abdominal distress.  His IBS has been primarily productive of abdominal discomfort and diarrhea episodes four to six times a day after meals.  Also, the October 2013 VA examiner, who examined and interviewed the Veteran and reviewed the claims file, specifically determined that the Veteran had frequent episodes of bowel disturbance with abdominal distress, as opposed to occasional or more or less constant abdominal distress. 

The Veteran's GERD, alone, more closely approximates recurrent epigastric distress with pyrosis of "less severity" than that productive of "considerable impairment of health."  The Veteran's GERD has been primarily productive of epigastric pain after eating, particularly certain types of food, with limited response to medication.  Dysphagia and regurgitation have not been noted; while left arm pain has been noted, the Veteran has related such pain to the chest pain and symptoms involved with his service-connected heart condition.  However, even considering such arm pains substernal or arm pain related to GERD or hiatal hernia, the Board would still find the Veteran's symptomatology to be of "less severity" than that "productive of considerable impairment of health."

The Board recognizes some of the Veteran's other symptomatology associated with his IBS and GERD, including subjective symptoms of occasional nausea, and some abdominal tenderness, as well as the Veteran's hospitalization for diverticulosis in January 2010.  However, even considering these factors, the Board finds that they are reasonably contemplated in the Veteran's rating, and that the Veteran's overall IBS and GERD disability picture approximates a 30 percent rating under DC 7319, which contemplates severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  In this regard, the Board again notes that neither disability, alone, would warrant more than a 10 percent rating under its applicable diagnostic code.  Furthermore, despite the Veteran's reported symptomatology, throughout the appeals period the Veteran has reported eating five to six or more times a day, and eating "most foods" including fast food, spicy food, coffee and beer; the record has consistently reflected obesity problems rather than weight loss or malnutrition.

However, resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning October 1, 2009, a separate, 10 percent rating, but no higher, is warranted for fecal incontinence under DC 7332 for impairment of sphincter control of the rectum and anus.  Prior to the October 1, 2009, VA examination, the record reflects no complaints or findings related to fecal incontinence, and the Veteran did not raise the issue of fecal incontinence to VA until November 2009.  Beginning October 1, 2009, the Veteran reported occasional bowel or fecal incontinence related to inability to get to the bathroom, including in July 2011 and June 2013.  However, the Veteran's reports have consistently reflected slight or only occasional leakage, and, as noted in July 2011, the Veteran has not required pads.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that, beginning October 1, 2009, a separate rating of 10 percent, but no more, for fecal incontinence is warranted.

The Board notes that the July 2013 VA treatment note indicates that the Veteran's fecal incontinence might be related to his nonservice-connected spine problems.  However, given the evidence in its entirety, and resolving reasonable doubt in the Veteran's favor, the Board finds that such incontinence is related to his service-connected IBS.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, an initial rating in excess of 30 percent for IBS with GERD is not warranted, a separate rating of 10 percent but no greater for fecal incontinence is warranted beginning October 1, 2009, and there is no basis for staged rating of any disability pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

C.  Recurrent abdominal ventral incisional hernia, incisional hernia surgery scars

The Veteran's recurrent abdominal ventral incisional hernia is rated under DC 7339 for postoperative ventral hernia.  Under DC 7339, massive, persistent, severe diastasis of rectimuscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable warrants a 100 percent rating.  Large hernia, not well supported by belt under ordinary conditions, warrants a 40 percent rating.  Small, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt warrants a 20 percent rating.  Wounds, postoperative, healed, no disability, belt not indicated, warrants a noncompensable rating.  38 C.F.R. § 4.114, DC 7339.
 
On April 2005 VA examination, it was noted that the Veteran had an incisional hernia, ventral, that was operated on one year before but had recurred.  It was noted that, at the moment, he had one hernia in the upper pole of the incision, four inches long, four inches wide, soft, nontender, and reducible.  It was also noted that he had another likewise area in the left mid incision six inches long, four inches wide, tender and movable.  It was further noted that the fascia and abdominal wall were okay.  There was pain in the left hernia, but not the right hernia.  

August 2005 VA treatment notes reflect that the Veteran underwent ventral hernia repair without complication for incisional hernias in midline abdominal incision, reducible.  

On April 2009 VA examination, it was noted that the Veteran had undergone hernia surgery in 2003 and 2006, using tension-free repair mesh, and that his results, including current symptoms, were good.  The examiner stated that there was a right upper quadrant hernia one inch from the mid line, three cm in size, which was remediable or operable.  The examiner stated that a truss was indicated, and that the hernia was well-supported by the truss.  The assessment was right upper quadrant abdominal hernia that was not incisional and not recurrent.  

On October 2013 VA examination, it was noted that the Veteran had ventral hernia with multiple repairs, most recently laparoscopic repair in March 2010, and that since then the bulging had been much reduced and he had had minimal discomfort.  It was noted that the Veteran had scars as the result of his surgeries that were not painful, unstable, or in a total area greater than 39 square inches, and had no other pertinent physical findings, complication, conditions, signs, or symptoms related to his hernia conditions.  The examiner remarked that the Veteran's hernia condition would not impact his ability to work.  The examiner stated that, after the most recent repair, there had been no herniation on examination, but that because of the history of recurrent hernia repairs, the Veteran should not do heavy physical labor.

In this case, an initial rating greater than 20 percent for recurrent abdominal ventral incisional hernia is not warranted.

The Veteran's hernia disability overall has more closely approximated small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt, than a large postoperative ventral hernia, not well supported by belt under ordinary conditions.  The Veteran's recurrent hernia has required two operations during the appeals period, both without complications and with good results.  His hernia has been reducible and well-supported by a truss, has not required a belt, and has not resulted in weakening of the abdominal wall.  Considering the Veteran's entire hernia disability picture, the Board finds that it more closely approximates the criteria for a 20 percent rating than those for a 40 percent rating.  

The Veteran has incurred some functional disability as the result of his hernia, such as not being able to lift heavy objects.  However, the Board finds that such disability is contemplated by ventral hernia disability of such severity as a small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  

Also, the Board finds that a separate rating for the Veteran's incisional hernia surgery scars is not warranted.  "Wounds" resulting from ventral hernia surgery are specifically contemplated in the rating criteria under DC 7339.  See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Moreover, even if the Veteran's scar were able to be rated separately, given the findings on October 2013 VA examination that the Veteran's hernia surgical scars were not painful, unstable, or in a total area greater than 39 square inches, and had no other pertinent physical findings or complications, the Board would find that a separate compensable rating for the Veteran's scars was not warranted.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2008, 2013).

Accordingly, neither an initial rating in excess of 20 percent for recurrent abdominal ventral incisional hernia, nor a separate compensable rating for incisional hernia surgery scars, is warranted, and there is no basis for staged rating pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Finally, the question of whether there are unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) is intertwined with the TDIU and service connection issues being remanded.  See Johnson v. McDonald, Fed. Cir. No. 2013-7104 (August 6, 2014).  The Board will therefore defer addressing extraschedular consideration until these issues have been decided.


ORDER

Service connection for a back disability, to include right S1 radiculopathy, is denied.

Service connection for a neck disability is denied.

Service connection for bilateral posterior tibial neuropathy is denied.

Service connection for sleep apnea is denied.

Service connection for a kidney disability is denied.

Service connection for circulatory problems is denied.

Service connection for hair loss is denied.

Service connection for hepatitis C is denied.

Service connection for an eye disability, to include conjunctivitis, left eye pterygium, bilateral chalazion, blepharitis, refractive error, and presbyopia is denied.

Service connection for a skin disability, to include seborrhea, folliculitis, shingles, tinea pedis, and tinea cruris, is denied.

Service connection for hypertension is granted.

An initial rating in excess of 30 percent for mitral valve prolapse is denied.

An initial rating in excess of 30 percent for IBS with GERD is denied.

A separate rating of 10 percent, but no more, for fecal incontinence, beginning October 1, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating in excess of 20 percent for recurrent abdominal ventral incisional hernia is denied.

A separately compensable rating for incisional hernia surgery scars is denied.


REMAND

Regarding the Veteran's claimed psychiatric disability, he initially complained of depression in July 2004, and in August 2004 reported that he had been nervous since his discharge from service, but that he had become worse since about three months before.  In November 2004, the Veteran reported that his wife described the Veteran has having abnormal mood changes, mostly since his return from service overseas.  The Veteran has received subsequent psychiatric treatment with various diagnoses including depression and panic disorder.  

He was provided a VA mental health examination in April 2005, at which time the examiner opined that a psychiatric disorder was not related to his service-connected disabilities.  However, neither that examiner nor any other has provided any opinion as to whether the Veteran has a psychiatric disability directly related to service. 

Also, the record reflects several Axis I psychiatric diagnoses of male erectile disorder, even while the Veteran reported being able to engage in sexual intercourse, but that in recent years he has been prescribed Viagra.  There is no medical opinion of record as to whether the Veteran has erectile dysfunction related to a service-related psychiatric disorder.

The service connection claims remanded are intertwined with the Veteran's TDIU claim, and that issue must too be remanded.  See 38 C.F.R. § 4.16(a); see also Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any psychiatric disability.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should identify all diagnosed psychiatric disabilities.  For each such disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

If any such disability is found to be service-related, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability caused or aggravated (i.e. permanently worsened beyond its natural progression) any erectile dysfunction disorder.

A complete rationale for all opinions must be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal, including service connection for the psychiatric disability and erectile dysfunction; and TDIU.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


